FILED
                              NOT FOR PUBLICATION                           APR 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA ELENA SANDOVAL SOTO;                        No. 09-71959
YANETH SOTO MARLIN,
                                                  Agency Nos. A027-618-581
               Petitioners,                                   A027-618-582

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Maria Elena Sandoval Soto and Yaneth Soto Marlin, natives and citizens of

El Salvador, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), we deny in part and dismiss in part the petition for review.

         The agency did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed nearly ten years after the September 11, 1998,

filing deadline for motions to reopen seeking relief under the Nicaraguan

Adjustment and Central American Relief Act, see 8 C.F.R. § 1003.43(e)(1), and

petitioners failed to establish grounds for equitable tolling, see Albillo-De Leon v.

Gonzales, 410 F.3d 1090, 1098-1100 (9th Cir. 2005) (equitable tolling available

where petitioner is unable to obtain vital information bearing on the existence of a

claim “despite all due diligence”).

         We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, No. 07-74277, 2011 WL 240357, at *4 (9th Cir. Jan. 27,

2011).

         Petitioners’ remaining contentions are unavailing.

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      09-71959